Exhibit 10.3

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and between

 

CAPE FEAR BANK CORPORATION

Wilmington, North Carolina

 

and

 

FEDERAL RESERVE BANK OF RICHMOND

Richmond, Virginia

  

 

Docket No. 09-019-WA/RB-HC

WHEREAS, Cape Fear Bank Corporation, Wilmington, North Carolina (“Bank Corp”), a
registered bank holding company, owns and controls Cape Fear Bank, Wilmington,
North Carolina (the “Bank”), a state chartered nonmember bank, and a nonbank
subsidiary;

WHEREAS, it is the common goal of Bank Corp and the Federal Reserve Bank of
Richmond (the “Reserve Bank”) to maintain the financial soundness of Bank Corp
so that Bank Corp may serve as a source of strength to the Bank;

WHEREAS, Bank Corp and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and

WHEREAS, on February 19, 2009, the board of directors of Bank Corp, at a duly
constituted meeting, adopted a resolution authorizing and directing Ralph N.
Strayhorn, III to enter into this Agreement on behalf of Bank Corp, and
consenting to compliance with each and every provision of this Agreement by Bank
Corp and its institution-affiliated parties, as defined in sections 3(u) and
8(b)(3) of the Federal Deposit Insurance Act, as amended (the “FDI Act”) (12
U.S.C. §§ 1813(u) and 1818(b)(3)).



--------------------------------------------------------------------------------

NOW, THEREFORE, Bank Corp and the Reserve Bank agree as follows:

Dividends

1. (a) Bank Corp shall not declare or pay any dividends without the prior
written approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors of the
Federal Reserve System (the “Board of Governors”).

(b) Bank Corp shall not directly or indirectly take dividends or any other form
of payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.

(c) Bank Corp and its nonbank subsidiary shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.

(d) All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on Bank Corp’s capital, earnings, and cash flow; the
Bank’s capital, asset quality, earnings, and allowance for loan and lease
losses; and identification of the sources of funds for the proposed payment or
distribution. For requests to declare or pay dividends, Bank Corp must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors’ Policy Statement on the Payment of Cash Dividends
by State Member Banks and Bank Holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Service, 4-877 at page 4-323).

 

2



--------------------------------------------------------------------------------

Debt and Stock Redemption

2. (a) Bank Corp and any nonbank subsidiary shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.

(b) Bank Corp shall not, directly or indirectly, purchase or redeem any shares
of its stock without the prior written approval of the Reserve Bank.

Compliance with Laws and Regulations

3. (a) In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, Bank Corp shall comply
with the notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and
Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et
seq.).

(b) Bank Corp shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).

Progress Reports

4. Within 30 days after the end of each calendar quarter following the date of
this Agreement, the board of directors shall submit to the Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this Agreement and the results thereof, and a
parent company only balance sheet, income statement, and, as applicable, a
report of changes in stockholders’ equity.

 

3



--------------------------------------------------------------------------------

Communications

5. All communications regarding this Agreement shall be sent to:

 

  (a) A. Linwood Gill, III

Vice President

Federal Reserve Bank of Richmond

P.O. Box 27622

Richmond, Virginia 23261

 

  (b) Ralph N. Strayhorn, III

President and Chief Executive Officer

Cape Fear Bank Corporation

1117 Military Cutoff Road

Wilmington, North Carolina 28405

Miscellaneous

6. Notwithstanding any provision of this Agreement, the Reserve Bank may, in its
sole discretion, grant written extensions of time to Bank Corp to comply with
any provision of this Agreement.

7. The provisions of this Agreement shall be binding upon Bank Corp and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.

8. Each provision of this Agreement shall remain effective and enforceable until
stayed, modified, terminated, or suspended in writing by the Reserve Bank.

9. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any other action affecting Bank Corp, the Bank, any other depository
institution subsidiary of Bank Corp, any nonbank subsidiary of Bank Corp, or any
of their current or former institution-affiliated parties and their successors
and assigns.

 

4



--------------------------------------------------------------------------------

10. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 24th day of February, 2009.

 

CAPE FEAR BANK CORPORATION     FEDERAL RESERVE BANK OF RICHMOND By:  

/s/    Ralph N. Strayhorn, III

    By :  

/s/    A. Linwood Gill, III

  Ralph N. Strayhorn, III       A. Linwood Gill, III   President and Chief
Executive Officer       Vice President

 

5